       Case 3:20-cv-00059-DPM Document 46 Filed 04/13/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA RYAN MURPHY                                             PLAINTIFF

v.                      No. 3:20-cv-59-DPM-JTR

SHONDA FIELDS, Nurse; DAVID
KIZER, Nurse; BAKER, DON; JUDY
BAIZA, RN; JOSEPH HUGHES, Doctor;
BETTY HUTCHINSON, APN; and
JEFFREY STIEVE, Doctor                                   DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Motion to voluntarily dismiss, Doc. 45, granted. Motion for
partial summary judgment, Doc. 40, denied without prejudice as moot.
This case will be dismissed without prejudice. An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                        ________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        13 April 2021
